                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AUNTRELL BROOKS,                                    Case No. 18-cv-04578-DMR
                                   8                     Plaintiff,                          ORDER TO SHOW CAUSE; ORDER
                                                                                             VACATING JULY 11, 2019 HEARING
                                   9              v.                                         AND CASE MANAGEMENT
                                                                                             CONFERENCE
                                  10     THE GEO GROUP, INC.,
                                  11                     Defendant.

                                  12          Plaintiff Auntrell Brooks filed this action against Defendant The GEO Group Inc. in the
Northern District of California
 United States District Court




                                  13   Superior Court of Alameda County on June 20, 2018. On July 27, 2018, Defendant removed the

                                  14   action pursuant to 28 U.S.C. § 1441 on the basis of diversity jurisdiction under 28 U.S.C. § 1332.
                                       [Docket No. 1 (Notice of Removal) ¶ 4.] Plaintiff subsequently filed a motion to amend the
                                  15
                                       complaint to join Reginald Peterson and Matthew Lange as defendants and to remand this action
                                  16
                                       to state court, which is set for hearing on July 11, 2019. [Docket No. 38.]
                                  17
                                              Pursuant to 28 U.S.C. § 1441, “any civil action brought in a State court of which the
                                  18
                                       district courts of the United States have original jurisdiction, may be removed by the defendant or
                                  19
                                       other defendants, to the district court of the United States for the district and division embracing
                                  20
                                       the place where such action is pending.” 28 U.S.C. § 1441(a). “If the district court at any time
                                  21   determines that it lacks jurisdiction over the removed action, it must remedy the improvident grant
                                  22   of removal by remanding the action to state court.” Cal. ex rel. Lockyer v. Dynegy, Inc., 375 F.3d
                                  23   831, 838 (9th Cir.), opinion amended on denial of reh’g, 387 F.3d 966 (9th Cir. 2004) (citing 28
                                  24   U.S.C. § 1447). “The removal statute is strictly construed against removal jurisdiction, and the

                                  25   burden of establishing federal jurisdiction falls to the party invoking the statute.” Id.

                                  26          Having reviewed Plaintiff’s motion and the record in this case, the court determines that it
                                       is not clear that the court has subject matter jurisdiction over this action. A district court has
                                  27
                                       diversity jurisdiction where the matter is between “citizens of different States” and the amount in
                                  28
                                   1   controversy exceeds the sum or value of $75,000. 28 U.S.C. § 1332(a)(1). In its notice of

                                   2   removal, Defendant avers that it is a citizen of Florida. It also states that “Plaintiff and his counsel

                                   3   are located in California,” which is apparently a reference to Plaintiff’s residence, but Defendant
                                       does not allege Plaintiff’s citizenship. Notice of Removal ¶ 4. A natural person’s state citizenship
                                   4
                                       is determined by his or her state of domicile. Kanter v. Warner-Lambert Co., 265 F.3d 853, 857
                                   5
                                       (9th Cir. 2001). “A person’s domicile is her permanent home, where she resides with the intention
                                   6
                                       to remain or to which she intends to return. A person residing in a given state is not necessarily
                                   7
                                       domiciled there, and thus is not necessarily a citizen of that state.” Id. (internal citation omitted).
                                   8
                                       The removal notice here fails to allege the domicile of Plaintiff for diversity purposes. Therefore,
                                   9
                                       by no later than July 19, 2019, Defendant must show cause in writing why the removal is proper
                                  10   by addressing the question of Plaintiff’s citizenship for purposes of diversity jurisdiction.
                                  11           The July 11, 2019 hearing on Plaintiff’s motion is VACATED and the case management
                                  12   conference is CONTINUED to July 31, 2019 at 1:30 p.m. The parties’ joint case management
Northern District of California
 United States District Court




                                  13   statement is due by July 24, 2019. The court notes that on July 2, 2019, the parties filed a

                                  14   stipulation attempting to change a number of case management dates without first consulting the

                                  15   court, including the dispositive motion hearing date and the trial date. [Docket No. 46.] The court
                                       denied the request in part on that basis. [Docket No. 47.] The court intends to re-examine the case
                                  16
                                       schedule at the July 31, 2019 case management conference. The parties must address any request
                                  17
                                       to continue other deadlines in the joint case management statement.
                                  18
                                                                                                                  ISTRIC
                                                                                                             TES D      TC
                                                                                                           TA
                                  19
                                               IT IS SO ORDERED.
                                                                                                                                  O
                                                                                                      S




                                                                                                                                   U
                                                                                                     ED




                                  20
                                                                                                                                    RT

                                                                                                                                 D
                                                                                                                         RDERE
                                       Dated: July 5, 2019
                                                                                                 UNIT




                                                                                                                  OO
                                                                                                          IT IS S
                                  21
                                                                                           ______________________________________
                                                                                                                                         R NIA


                                  22                                                                     Donna M. Ryu
                                                                                                                           . Ryu
                                                                                                 United States Magistrate Judge
                                                                                                                     onna M
                                                                                                 NO




                                  23
                                                                                                                ge D
                                                                                                                                         FO




                                                                                                           J u d
                                                                                                   RT




                                  24
                                                                                                                                     LI




                                                                                                          ER
                                                                                                     H




                                                                                                                                  A




                                                                                                               N                     C
                                  25                                                                                             F
                                                                                                                   D IS T IC T O
                                                                                                                         R
                                  26
                                  27

                                  28
                                                                                           2
